BERZON, Circuit Judge,
concurring.
I concur for the reasons stated in the paragraph beginning: “First, medical evidence supports the determination.” I do not believe the court should rely on Mr. Williams’ employment history. The Board did not investigate the exact nature of his employment. The Plan therefore could not and did not ascertain either (1) whether Mr. Williams actually did substantial work (as opposed to being paid for occasional appearances or for lending his name to an organization); or (2) whether his employment fit within one of the exceptions contained in the Plan’s definition of “occupation or employment for remuneration or profit.”